Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 10/13/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Rajendra B. Panwar (Reg. No. 63165), Attorney of Record, on 04/29/2021.

The application has been amended as follows:
1-2.	(Canceled) 
3.	(Currently Amended) The computer-implemented method of claim [[2]] 19 wherein selecting the subset of terms from the initial candidate pool comprises:
calculating [[a]] the partial mutual information for the terms in the initial candidate pool; and
selecting the subset of terms from the initial candidate pool having the highest partial mutual information, wherein the subset of terms is selected based on at least one of a threshold, a percentile cutoff, a number cutoff, or a best fit curve.
4.	(Previously presented) The computer-implemented method of claim 3 wherein selecting the subset of terms from the initial candidate pool having the highest values of partial mutual information comprises:
fitting a piece-wise constant function to a graph of decreasing partial mutual information.
5.	(Currently Amended) The computer-implemented method of claim [[1]] 19,  wherein the initial candidate pool includes all feature levels present in the samples and all combinations of feature levels from two different features present in the samples.
6.	(Canceled) 
7.	(Canceled) 
8.	(Currently Amended) The computer-implemented method of claim [[7]] 19 wherein separating terms from the initial candidate pool into either the group of positively predictive terms or the group of negatively predictive terms is based on bit-wise correlation with the binary outcome.
9-10.	(Canceled) 
11.	(Currently Amended) The computer-implemented method of claim [[10]] 19, wherein ordering the terms within each group is based on applying a joint mutual information maximization algorithm using the joint partial mutual information.
12.	(Currently Amended) The computer-implemented method of claim [[10]] 19, wherein ordering the terms within each group is based on rewarding information 
13.	(Canceled) 
14.	(Currently Amended) The computer-implemented method of claim [[13]] 19, wherein successively adding more terms to the final set of terms is based on a greedy algorithm that selects between the next highest unselected term in the positive ordered pool and the next highest unselected term in the negative ordered pool.
15.	(Currently Amended) The computer-implemented method of claim [[13]] 19, wherein successively adding more terms to the final set of terms stops at [[a]] the cutoff based on one of cross-validation, log-likelihood ratio (Neyman-Pearson) test, and Akaike Information Criterion (AIC).
16.	(Currently Amended) The computer-implemented method of claim [[1]] 19, wherein the model is one of a logistic model, a survival model, a Gompertz model, a Richards model, and a Poisson model.
17.	(Currently Amended) The computer-implemented method of claim [[1]] 19, wherein the method is executed by 
18.	(Canceled) 
19.	(Currently Amended) A computer-implemented method 
selecting, the initial candidate pool of terms describes instances of [[an]] the activity and includes terms representing 
(PMI) with binary outcome for of terms; 
selecting a subset of terms from the initial candidate pool of terms based on the PMI;
separating the selected subset of terms into either a group of positively predictive terms or a group of negatively predictive terms based on the binary outcomes;

calculating a joint partial mutual information (JPMI) for pairs of terms within each group respectively;
ordering the group of positively predictive terms and the group of negatively predictive terms respectively based on strength of predictiveness and diversity of predictiveness relative to terms higher in the order;
selecting a term that has the highest rank in either the positive or the negative ordered pool of predictive terms as a first term in a final based on the JPMI;
successively adding more terms to the final of predictive terms and the next highest ranked unselected term in the negative ordered pool of predictive terms until the final set of terms meet a cutoff criteria to reduce the number of terms being selected; 
building [[a]] the computationally efficient model final , the computationally efficient model predicting the binary outcome for a given instance of the activity; 
receiving new features describing a new instance of activity;
predicting the binary outcome of the new instance of activity by providing the received new features 
sending the predicted binary outcome for display via a client device.
20-24.	(Canceled) 
25.	(Currently Amended) The computer-implemented method of claim [[1]] 19,   wherein the activity represents an action from a sales pipeline and the binary outcome represents whether a value associated with a potential sales transaction associated with the sales pipeline.
19, wherein the activity is related to a potential sales transaction, and the two possible binary outcomes indicate whether a sale occurs or not.
27.	(Currently Amended) A non-transitory computer-readable storage medium storing executable computer program instructions for predicting a binary outcome of an activity using a computationally efficient model built using samples of the activity
selecting, the initial candidate pool of terms describes instances of [[an]] the activity and includes terms representing 
(PMI) with binary outcome for of terms; 
selecting a subset of terms from the initial candidate pool of terms based on the PMI;
separating the selected subset of terms into either a group of positively predictive terms or a group of negatively predictive terms based on the binary outcomes;

calculating a joint partial mutual information (JPMI) for pairs of terms within each group respectively;
ordering the group of positively predictive terms and the group of negatively predictive terms respectively based on strength of predictiveness and diversity of predictiveness relative to terms higher in the order;
selecting a term that has the highest rank in either the positive or the negative ordered pool of predictive terms as a first term in a final based on the JPMI;
successively adding more terms to the final of predictive terms and the next highest ranked unselected term in of predictive terms until the final set of terms meet a cutoff criteria to reduce the number of terms being selected; 
building [[a]] the computationally efficient model final , the computationally efficient model predicting the binary outcome for a given instance of the activity; 
receiving new features describing a new instance of activity;
predicting the binary outcome of the new instance of activity by providing the received new features 
sending the predicted binary outcome for display via a client device.
28.	(Currently Amended) A computer system comprising:
a computer processor; and
a non-transitory computer-readable storage medium storing executable computer program instructions for predicting a binary outcome of an activity using a computationally efficient model built using samples of the activity
selecting, the initial candidate pool of terms describes instances of [[an]] the activity and includes terms representing 
(PMI) with binary outcome for of terms; 
selecting a subset of terms from the initial candidate pool of terms based on the PMI;
separating the selected subset of terms into either a group of positively predictive terms or a group of negatively predictive terms based on the binary outcomes;

calculating a joint partial mutual information (JPMI) for pairs of terms within each group respectively;
ordering the group of positively predictive terms and the group of negatively predictive terms respectively based on strength of predictiveness and diversity of predictiveness relative to terms higher in the order;
selecting a term that has the highest rank in either the positive or the negative ordered pool of predictive terms as a first term in a final based on the JPMI;
successively adding more terms to the final of predictive terms and the next highest ranked unselected term in the negative ordered pool of predictive terms until the final set of terms meet a cutoff criteria to reduce the number of terms being selected; 
building [[a]] the computationally efficient model final , the computationally efficient model predicting the binary outcome for a given instance of the activity; 
receiving new features describing a new instance of activity;
predicting the binary outcome of the new instance of activity by providing the received new features 
sending the predicted binary outcome for display via a client device.

29.	(New) The non-transitory computer-readable storage medium of claim 27, wherein successively adding more terms to the final set of terms is based on a greedy algorithm that selects between the next highest unselected term in the positive ordered pool and the next highest unselected term in the negative ordered pool.
30.	(New) The non-transitory computer-readable storage medium of claim 27, wherein the model is one of a logistic model, a survival model, a Gompertz model, a Richards model, and a Poisson model.
31.	(New) The non-transitory computer-readable storage medium of claim 27, wherein the activity is related to a potential sales transaction, and the two possible binary outcomes indicate whether a sale occurs or not.
32.	(New) The computer system of claim 28, wherein successively adding more terms to the final set of terms is based on a greedy algorithm that selects between 
33.	(New) The computer system of claim 28, wherein the model is one of a logistic model, a survival model, a Gompertz model, a Richards model, and a Poisson model.
34.	(New) The computer system of claim 28, wherein the activity is related to a potential sales transaction, and the two possible binary outcomes indicate whether a sale occurs or not.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Goel et al (US2016/0224895A1) teaches method of computing variable predictiveness (e.g. features) in response to a submitted user query, mutual information is computed offline and, thereafter, used to generate, in real time, conditional mutual information of variables for a specified date range.
Pinto et al (US2012/0197608A1) teaches a method of rank order significant predictor variables, measure of mutual information and likelihood-ratio statistic. 
Kumar et al (US2010/0057509A1) teaches a method of quantifying a co-operative strength value for a plurality of pairs of variables, and selecting a first pair of variables of the plurality of pairs of variables having a high co-operative strength value. The method also includes identifying subsequent variables related to a variable pair selected so far. The method also includes adding variables to the clique until a threshold size is met. The method includes building the consistency matrix for all variables and the target, and sorting the variables consistency with respect to the target in descending order and choosing the top N variables to be seeds. 
Bennasar et al (NPL: Feature selection using joint mutual information maximization, 2015) teaches a method of selecting features by joint mutual information maximization and iterative forward greedy search algorithm to find the relevant feature subset of size k within the feature space.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 19, 27 and 28: 
“ordering the group of positively predictive terms and the group of negatively predictive terms respectively based on strength of predictiveness and diversity of predictiveness relative to terms higher in the order; selecting a term that has the highest rank in either the positive or the negative ordered pool of predictive terms as a first term in a final set of terms based on the JPMI; successively adding more terms to the final set of terms by selecting between the next highest ranked unselected term in the positive ordered pool of predictive terms and the next highest ranked unselected term in the negative ordered pool of predictive terms until the final set of terms meet a cutoff criteria to reduce the number of terms being selected;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 3-5, 8, 11-12, 14-17, 19 and 25-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129